Case: 16-10813   Date Filed: 02/09/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10813
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cr-00250-LSC-SGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SHAKADERIUS ARCHIE TONEY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 9, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-10813     Date Filed: 02/09/2017    Page: 2 of 3


      Shakaderius Toney appeals his sentence of imprisonment for 37 months,

after pleading guilty to being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1). Toney argues that his sentence at the high end of the advisory

guideline range is unreasonable. He contends that the district court abused its

discretion by focusing almost exclusively on his criminal history and by not

considering the mitigating factors he presented at sentencing. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007).

      The district court did not abuse its discretion. The record establishes that the

district court listened to Toney’s arguments at sentencing about the mitigating

factors in his history and characteristics, but determined that his request for a

sentence of 30 months’ imprisonment, the low-end of the advisory guideline range,

was too lenient. Although the district court mentioned that Toney’s criminal

history was “horrendous for a short period of time,” the district court also

considered Toney’s history and characteristics, the nature of his offense, the need

for deterrence, and the protection of the public. The district court did not rely on a

single factor to the detriment of others, give weight to an irrelevant factor, or make

a clear error of judgment when it gave greater weight to Toney’s criminal history.

Toney’s 37-month sentence is well below the statutory maximum penalty of 120




                                           2
             Case: 16-10813    Date Filed: 02/09/2017   Page: 3 of 3


months of imprisonment and is only 7 months longer than the sentence that he

requested.

      AFFIRMED.




                                        3